DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of copending Application No. 16963353 in view of Ma and Madsen. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim an elongated center column that comprises a first end and second end, a ballast system, buoyancy tank, at least one clump weight. 
Claim 1 of copending Application No. 16963353 discloses all the limitation as claimed of claim 1 and 13, 14 of the instant application except, however Ma teaches:
a semi-submersible spar-type offshore fish farm for cultivating fish at open sea, comprising: (abstract and figs)
an elongated center column (1) having one of a circular and polygonal cross-section(“central cylinder”) and an outer surface(para0029), 
comprising a first end part (2)
and a second end part (lower part near 33); 
a buoyancy sleeve (10, para0029), 
and a harvesting sleeve (3, para0029)
that are tubes coaxially arranged around the elongated center column (see fig 1)
wherein during use of the fish farm i) the buoyancy sleeve is slidable up and down along the outer surface of the elongated center column and thereby arrangeable at positions along the axial length of the elongated center column between the first end part and the harvesting sleeve; and (para0004, 0029)
ii) the harvesting sleeve is slidable up and down along the outer surface of the elongated center column and thereby arrangeable at positions along the axial length of the elongated center column (para00330029)
between the buoyancy sleeve (10) and the second end part (lower part),
wherein the buoyancy sleeve is naturally positively buoyant and thereby floats in water; and (para0029)
 a semi-submersible netted rigid cage fig 1 that is coaxially arranged around the elongated center column 1, said cage comprising 
a first frame or upper rim 4 that is coaxially arranged around the elongated center column 1; 
a first set of elongated connecting elements 12, 
wherein each elongated connecting element of the first set of elongated connecting elements 12 is arranged to interconnect the buoyancy sleeve 10 and the first frame; (para0028, 0008-0010) 
a second frame or lower rim 5 that is coaxially arranged around the elongated center column 1 and, in use of said fish farm, is arranged below the first frame 4;
a second set of elongated connecting elements (28), 
wherein each elongated connecting element of the second set of elongated connecting elements 28 is arranged to interconnect the first frame 4 and the second frame 5 (para0028); 
a third frame  (8) that is coaxially arranged around the elongated center column 1 
and moveable up and down along the outer surface of the elongated center column between the first frame and the second frame (para0006, para0033)
a third set of elongated connecting elements, (32)
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame (para0028)
Ma doesn’t teach:
a first set of elongated connecting elements, wherein each elongated connecting element of the first set of elongated connecting elements is arranged to interconnect the buoyancy sleeve and the first frame via at least one detachable and pivotable coupling assembly
Madsen teaches:
an elongated center column 110 having one of a circular and polygonal cross- 184section, 
comprising a first end part 120 
and a second end part (lower part); 
a buoyancy sleeve 114 
and a harvesting sleeve (Fig 6, Ref 182+180)
coaxially arranged around the elongated center column 110
a semi-submersible netted rigid cage 100 that is coaxially arranged around the elongated center column 110, said cage comprising 
a first frame or upper rim 140 that is coaxially arranged around the elongated center column 110; 
a first set of elongated connecting elements 154, 
wherein each elongated connecting element of the first set of elongated connecting elements 154 is arranged to interconnect the buoyancy sleeve 114 and the first frame 140 via at least one detachable and pivotable coupling assembly 155 (figure 3C); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the elongated connecting elements of the first set of elongated connecting elements of Ma such that they interconnected the buoyancy sleeve and first frame via at least one detachable and pivotable coupling assembly as taught by Madsen to provide for a releasably engaged attachment to facilitate easier replacement or maintenance.
However, Madsen as modified doesn’t teach:
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame via at least one detachable and pivotable coupling assembly 
Madsen does teach:
Detachable and pivotable coupling assemblies (Fig3C, Ref 155) between the first set of elongated connecting elements (154) and the buoyancy sleeve (114), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the third set of elongated connecting elements of Ma such that it interconnected the harvesting sleeve and third frame via at least one detachable and pivotable coupling assembly as taught by Ma as modified by Madsen to provide for a releasably engaged attachment to facilitate easier replacement or maintenance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “a buoyancy sleeve and a harvesting sleeve that are tubes coaxially arranged completely around the elongated center column…” However, this constitutes new matter because it is not disclosed in applicant’s specification that the harvesting sleeve is a tube. Applicant points to para0040-0055 for support, however none of these sections explicitly recite that the harvesting sleeve is a tube. Furthermore, figs 1A+1B only support that the buoyancy sleeve is a tube but do not support the harvesting sleeve (6) is a tube. Claims 2-20 are rejected based on their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-2, 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. herein Ma (CN105557572) in view of Madsen (US20120167829A1-provided in IDS). 
Re-claim 1:
Ma teaches:
a semi-submersible spar-type offshore fish farm for cultivating fish at open sea, comprising: (abstract and figs)
an elongated center column (1) having one of a circular and polygonal cross-section(“central cylinder”) and an outer surface(para0029), 
comprising a first end part (2)
and a second end part (lower part near 33); 
a buoyancy sleeve (10, para0029), 
and a harvesting sleeve (3, para0029)
that are tubes coaxially arranged around the elongated center column (see fig 1)
wherein during use of the fish farm i) the buoyancy sleeve is slidable up and down along the outer surface of the elongated center column and thereby arrangeable at positions along the axial length of the elongated center column between the first end part and the harvesting sleeve; and (para0004, 0029)
ii) the harvesting sleeve is slidable up and down along the outer surface of the elongated center column and thereby arrangeable at positions along the axial length of the elongated center column (para00330029)
between the buoyancy sleeve (10) and the second end part (lower part),
wherein the buoyancy sleeve is naturally positively buoyant and thereby floats in water; and (para0029)
 a semi-submersible netted rigid cage fig 1 that is coaxially arranged around the elongated center column 1, said cage comprising 
a first frame or upper rim 4 that is coaxially arranged around the elongated center column 1; 
a first set of elongated connecting elements 12, 
wherein each elongated connecting element of the first set of elongated connecting elements 12 is arranged to interconnect the buoyancy sleeve 10 and the first frame; (para0028, 0008-0010) 
a second frame or lower rim 5 that is coaxially arranged around the elongated center column 1 and, in use of said fish farm, is arranged below the first frame 4;
a second set of elongated connecting elements (28), 
wherein each elongated connecting element of the second set of elongated connecting elements 28 is arranged to interconnect the first frame 4 and the second frame 5 (para0028); 
a third frame  (8) that is coaxially arranged around the elongated center column 1 
and moveable up and down along the outer surface of the elongated center column between the first frame and the second frame (para0006, para0033)
a third set of elongated connecting elements, (32)
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame (para0028)
Ma doesn’t teach:
a first set of elongated connecting elements, wherein each elongated connecting element of the first set of elongated connecting elements is arranged to interconnect the buoyancy sleeve and the first frame via at least one detachable and pivotable coupling assembly
Madsen teaches:
an elongated center column 110 having one of a circular and polygonal cross- 184section, 
comprising a first end part 120 
and a second end part (lower part); 
a buoyancy sleeve 114 
and a harvesting sleeve (Fig 6, Ref 182+180)
coaxially arranged around the elongated center column 110
a semi-submersible netted rigid cage 100 that is coaxially arranged around the elongated center column 110, said cage comprising 
a first frame or upper rim 140 that is coaxially arranged around the elongated center column 110; 
a first set of elongated connecting elements 154, 
wherein each elongated connecting element of the first set of elongated connecting elements 154 is arranged to interconnect the buoyancy sleeve 114 and the first frame 140 via at least one detachable and pivotable coupling assembly 155 (figure 3C); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the elongated connecting elements of the first set of elongated connecting elements of Ma such that they interconnected the buoyancy sleeve and first frame via at least one detachable and pivotable coupling assembly as taught by Madsen to provide for a releasably engaged attachment to facilitate easier replacement or maintenance.
However, Madsen as modified doesn’t teach:
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame via at least one detachable and pivotable coupling assembly 
Madsen does teach:
Detachable and pivotable coupling assemblies (Fig3C, Ref 155) between the first set of elongated connecting elements (154) and the buoyancy sleeve (114), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the third set of elongated connecting elements of Ma such that it interconnected the harvesting sleeve and third frame via at least one detachable and pivotable coupling assembly as taught by Ma as modified by Madsen to provide for a releasably engaged attachment to facilitate easier replacement or maintenance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
If applicant disagrees that Ma alone discloses that the buoyancy sleeve is slidable up and down along the outer surface of the elongated center column then Madsen teaches:
the buoyancy sleeve 114  is slidable up and down along the outer surface of the elongated center column 110 and thereby arrangeable at positions along the axial length of the elongated center column 100 between the first end part 120 and the harvesting sleeve180+182; para0040
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buoyancy sleeve of Ma such that it was slidable up and down along the outer surface of elongated center column as taught by Madsen to provide for adjustable and movable buoyancy sleeve.
  Re-claim 2:
Ma doesn’t teach but Madsen further teaches:
wherein the detachable and pivotable coupling assembly comprises a first part (Fig 3C, see part of 114 (unnumbered) that attaches to 154)
 and a second part that are detachably connectable via (Ref 115)
at least a first coupling element that is arranged to provide (see the coupling element onto which 115 attaches)
a first pivot axis around which the first part and the second part are pivotable with respect to each other. (see first linear pivot axis located between 154 and 115) 
Re-claim 4:
Ma doesn’t teach but Madsen further teaches:
wherein i) first frame comprises a first set of frame sections (Fig 1, Ref 141)
that are connected to each other to form a first closed structure, (Fig 2, Ref 140)
 , or ii) the second frame comprises a second set of frame sections (Fig 2, Ref 156)
 that are connected to each other to form a second closed structure, (Fig 2, Ref 130)
and the third frame comprises a third set of frame sections (Fig 6, see top section and bottom section)
 that are connected to each other to form a third closed structure or a combination thereof. (connected to form a third closed structure)
Re-claim 5:
Ma as modified teaches claim 1 and further teaches:
wherein at least one of the first frame, the second frame and the third frame have a circular or polygonal shape. (para0005)
Ma doesn’t teach but Madsen teaches:
wherein at least one of the first frame, the second frame and the third frame have buoyant properties (para0028+0029)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first, second, and third frame of Ma such that they had buoyant properties as taught by Madsen to facilitate ease of floating of the frames. 
Re-claim 6:
Ma doesn’t teach but Madsen further teaches:
wherein the first part of the detachable and pivotable coupling assembly is arranged at i) a surface of the buoyancy sleeve that in use of said fish farm faces away from the elongated center column, (Fig 3C, see how the first part of the coupling assembly (unnumbered) is arranged on the buoyance sleeve 115 and faces away from the center column 110)
Re-claim 7:
Ma doesn’t teach but Madsen further teaches::
wherein the second part of the detachable and pivotable coupling assembly is arranged at least at one end part of an elongated connecting element of the first set of elongated connecting elements. (Fig 3C, Ref see how the end part of 154 comprises 155)
Re-claim 8:
Ma doesn’t teach:
wherein the semi-submersible netted rigid cage has a diameter in a range between 80m and 180m. (Ma discloses the cage but doesn’t teach an exact range for its diameter)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to comprise the cage of a diameter between 80m to 180m to provide for a sufficiently large fish farm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 9:
Ma as modified teaches claim 1 and further teaches:
wherein the elongated connecting elements of the first set of elongated connecting elements have a tubular lattice structure. (Figs 1-3C, Ref 154 is a tubular lattice structure)
Re-claim 10:
Ma as modified teaches claim 1 and further teaches:
wherein said fish farm is provided with i) a first platform that, in use of said fish farm, is arranged adjacent to the elongated center column (Fig 1, Ref 30)
 or ii) a second platform that is connected with the first frame. (Fig 1, Ref 31)
Re-claim 11:
Ma as modified teaches claim 1 and further teaches:
wherein the first frame is provided with at least a first net that, in use of said fish farm, provides a top net of the semi-submersible netted rigid cage, (Fig 1, Ref 6, para0027)
 the first frame and the second frame are further interconnected via at least a second net that, in use of said fish farm, provides a circumferential side net of said cage, (Fig 1, Ref 16, para0027)
 wherein the second frame is provided with at least a third net that, in use of said fish farm, provides a bottom net of said cage, (Fig 1, Ref 7, para0027)
and wherein the third frame is provided with at least a fourth net that, in use of said fish farm, provides a harvesting net of said cage. (Fig 1, Ref 9, para0048)
Re-claim 12:
Ma as modified teaches claim 1 and further teaches:
wherein, in use of said fish farm ,the first frame is arrangeable along the elongated center column at positions above and below sea level, (para0029)
the second frame is arrangeable along the elongated center column at positions below sea level, (para0033)
and the third frame is arrangeable along the elongated center column at positions between the first frame and the second frame. (Fig 1, see how the third frame 8 is located between 4+5)
Re-claim 13:
Ma as modified discloses claim 1 and Ma further teaches:
wherein the first end part of the elongated center column is provided with a control facility that in use of said fish farm remains positioned above sea level (Fig 1, Ref 29, para0030,0033)
and the second end part of the elongated center column is provided with a ballast system that in use of said fish farm remains positioned below sea level. (Fig 1, Ref 13,para0034)
Re-claim 14:
Ma as modified discloses claim 13 and further teaches:
wherein the ballast system comprises at least one of a buoyancy tank (Fig 1, Ref 13,para0034)
and at least one clump weight that is connected to the buoyancy tank. (Fig 2, Ref 14)
Re-claim 15:
Ma as modified teaches claim 1 and further teaches:
wherein the semi-submersible spar-type offshore fish farm comprises a boat landing system,  (para0030)
Claim(s) 3, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Madsen and in view of Harrison et al. herein Harrison (US20080035070A1). 
Re-claim 3:
Ma as modified teaches claim 2 but doesn’t teach:
wherein at least one of the first part and the second part of the detachable and pivotable coupling assembly is provided with at least a second coupling element that is arranged to provide a second pivot axis that is directed transversely with respect to the first pivot axis.
Harrison teaches:
An offshore fish farm (abstract and figs)
a second coupling element that is arranged to provide a second pivot axis that is directed transversely with respect to the first axis. (Fig 6, Ref 80, para0071)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first or second part of the detachable and pivotable coupling assembly of Ma as modified such that it comprises a second coupling element as taught by Harrison to allow rotation/movement as desired depending on the current condition (Harrison-para0071). 
Re-claim 16:
Ma as modified teaches claim 3 and Ma further teaches:
wherein at least one of the first frame, the second frame and the third frame have a circular or polygonal shape. (para0005)
Ma doesn’t teach but Madsen teaches:
wherein at least one of the first frame, the second frame and the third frame have buoyant properties (para0028+0029)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first, second, and third frame of Ma such that they had buoyant properties as taught by Madsen to facilitate ease of floating of the frames. 
Re-claim 17:
Ma as modified teaches claim 16, Ma doesn’t teach but Madsen further teaches:
wherein the first part of the detachable and pivotable coupling assembly is arranged i) a surface of the buoyancy sleeve that in use of said fish farm faces away from the elongated center column, (Fig 3C, see how the first part of the coupling assembly (unnumbered) is arranged on the buoyance sleeve 115 and faces away from the center column 110)
wherein the second part of the detachable and pivotable coupling assembly is arranged at least at one end part of an elongated connecting element of the first set of elongated connecting elements. (Fig 3C, Ref see how the end part of 154 comprises 155)
Re-claim 18:
Ma as modified teaches claim 16, Ma doesn’t teach but Madsen further teaches:
wherein the elongated connecting elements of the first set of elongated connecting elements have a tubular lattice structure. (Figs 1-3C, Ref 154 is a tubular lattice structure)
Ma as modified doesn’t teach:
wherein the semi-submersible netted rigid cage has a diameter in a range between 80m and 180m. (Ma discloses the cage but doesn’t teach an exact range for its diameter)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to comprise the cage of a diameter between 80m to 180m to provide for a sufficiently large fish farm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 19:
Ma as modified teaches claim 18 and further teaches:
wherein said fish farm is provided with i) a first platform that, in use of said fish farm, is arranged adjacent to the elongated center column (Fig 1, Ref 30)
 or ii) a second platform that is connected with the first frame (Fig 1, Ref 31)
Or iii) both the first and second platform, and (see above)
wherein the first frame is provided with at least a first net that, in use of said fish farm, provides a top net of the semi-submersible netted rigid cage, (Fig 1, Ref 6, para0027)
 the first frame and the second frame are further interconnected via at least a second net that, in use of said fish farm, provides a circumferential side net of said cage, (Fig 1, Ref 16, para0027)
and wherein the third frame is provided with at least a fourth net that, in use of said fish farm, provides a harvesting net of said cage. (Fig 1, Ref 9, para0048)
Re-claim 20:
Ma as modified teaches claim 19 and further teaches:
wherein, in use of said fish farm ,the first frame is arrangeable along the elongated center column at positions above and below sea level, (para0029)
the second frame is arrangeable along the elongated center column at positions below sea level, (para0033)
and the third frame is arrangeable along the elongated center column at positions between the first frame and the second frame (Fig 1, see how the third frame 8 is located between 4+5)
wherein the first end part of the elongated center column is provided with a control facility that in use of said fish farm remains positioned above sea level (Fig 1, Ref 29, para0030,0033)
and the second end part of the elongated center column is provided with a ballast system that in use of said fish farm remains positioned below sea level (Fig 1, Ref 13,para0034
wherein the ballast system comprises at least one of a buoyancy tank (Fig 1, Ref 13,para0034)
and at least one clump weight that is connected to the buoyancy tank (Fig 2, Ref 14)
wherein the semi-submersible spar-type offshore fish farm comprises a boat landing system  (para0030)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/
Examiner
Art Unit 3643
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643